    Case 2:20-cv-00467-MHT-WC Document 8 Filed 07/14/20 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BENJAMIN BOWDEN, as                  )
Administrator of the                 )
Estate of Betsy Dickert              )
Bowden, Deceased, and                )
CATHERINE BOWDEN,                    )
Individually,                        )
                                     )
     Plaintiffs,                     )
                                     )             CIVIL ACTION NO.
     v.                              )               2:20cv467-MHT
                                     )                    (WO)
COAST TO COAST CABLE,                )
INC., and BRUCE P.                   )
BEAUDRY,                             )
                                     )
     Defendants.                     )

                                   ORDER

    The   allegations         of     the    notice        of    removal     are

insufficient      to      invoke            this      court's        removal

jurisdiction    under    28        U.S.C.    §§     1332       (diversity   of

citizenship)    and    1441    (removal).            To    invoke    removal

jurisdiction based on diversity, the notice of removal

must distinctly and affirmatively allege each party's

citizenship.     See McGovern v. American Airlines, Inc.,
       Case 2:20-cv-00467-MHT-WC Document 8 Filed 07/14/20 Page 2 of 4



511 F. 2d 653, 654 (5th Cir. 1975) (per curiam).*                         The

allegations       must      show    that   the   citizenship       of    each

plaintiff is different from that of each defendant.                        28

U.S.C. § 1332; see also 2 James Wm. Moore, et al.,

Moore's Federal Practice ¶ 8.03[5][b] at 8-10 (3d ed.

1998).

       The notice of removal fails to meet this standard.

First, the notice gives the "residence" rather than the

"citizenship"        of     plaintiff      Catherine      Bowden   and     of

decedent       Betsy        Dickert    Bowden.         See    28    U.S.C.

§ 1332(c)(2) (“the legal representative of the estate

of a decedent shall be deemed to be a citizen only of

the same State as the decedent....").                      An allegation

that     a   party     is    a     "resident"    of   a   State    is     not

sufficient to establish that a party is a "citizen" of

that State.       See Taylor v. Appleton, 30 F.3d 1365, 1367



    * In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit Court of
Appeals adopted as binding precedent all decisions of
the former Fifth Circuit handed down prior to the close
of business on September 30, 1981.
                           2
      Case 2:20-cv-00467-MHT-WC Document 8 Filed 07/14/20 Page 3 of 4



(11th Cir. 1994) (“Citizenship, not residence, is the

key   fact       that   must      be   alleged          in    the   complaint   to

establish diversity for a natural person”).

      In   addition,        the    removal         notice      is   insufficient

because       it     does    not       indicate         the     citizenship     of

corporate        defendant     Coast      to       Coast      Cable,   Inc.     28

U.S.C. § 1332(c) provides that a corporation shall be

deemed a citizen, first, of all States by which it has

been incorporated and, second, of the State where it

has     its      principal     place         of     business.          To   invoke

jurisdiction based on diversity in a case in which a

corporation is a party, it is thus necessary to allege

distinctly and affirmatively all the States by which

the corporation has been incorporated and the State in

which      the     corporation         has        its    principal     place    of

business.          See American Motorists Ins. Co. v. American

Employers' Ins. Co., 600 F.2d 15, 16 and n.1 (5th Cir.

1979) (per curiam).

                                        ***


                                         3
    Case 2:20-cv-00467-MHT-WC Document 8 Filed 07/14/20 Page 4 of 4



    It is therefore the ORDER, JUDGMENT, and DECREE of

the court that the removing party has until July 28,

2020,    to   amend    the    notice     of    removal     to     allege

jurisdiction     sufficiently,         see     28   U.S.C.      § 1653;

otherwise     this    lawsuit   shall     be    remanded     to    state

court.

    DONE, this the 14th day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  4
